DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 May 2022.  In view of this communication, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 27 May 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 7, lines 1-5 of the Remarks) states that the claims have been amended to correct the issues under 35 U.S.C. 112 and that figure 5 has been amended to correct the objection thereto.  These corrections have been made according to the suggestions in the non-final rejection and are acceptable.  Therefore, said grounds of objection and rejection have been withdrawn.
The Applicant’s second argument (page 7, line 6 to page 8, line 11 of the Remarks) states that claim 1 has been amended to include features not disclosed in the previously cited prior art references, including the inner flow passage having an inlet/outlet and the second communication flow passage connecting the outer flow passage and another of the inlet/outlet.  Specifically, the “second communication flow passage being partially defined by an outer peripheral surface of the rotation shaft”, in combination with the other recited limitations, is not disclosed in the prior art.  Since none of said references disclose this arrangement of the various flow passages, the previous grounds of rejection have been withdrawn and the claims are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 14 June 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electric motor comprising: 
a rotation shaft formed in a hollow shape; 
a rotor attached to the rotation shaft; 
a stator provided on an outer periphery side of the rotor; and 
a case having the rotor and the stator housed therein, 
the electric motor being capable of cooling itself by a cooling-fluid flowing in a cooling-fluid flow passage, wherein the cooling-fluid flow passage includes: 
an inner flow passage formed inside the rotation shaft and communicating with outside of the case; 
an outer flow passage formed between an outer periphery of the stator and an inner periphery of the case; 
a first communication flow passage formed on a first end side of the rotor and isolated from a housing space of the case in which the rotor is housed, the first communication flow passage providing communication between the inner flow passage and the outer flow passage; and 
a second communication flow passage formed on a second end side of the rotor and isolated from the housing space of the case, the second communication flow passage being partially defined by an outer peripheral surface of the rotation shaft and communicating with the outer flow passage and the outside of the case.
While the prior art, see examples cited below and in the non-final rejection, discloses similar arrangements of the inner, outer, first communication, and second communication flow passages, it does not disclose the arrangement having the inner flow passage and the second communication flow passage communicating with the outside of the case (i.e. having an inlet or outlet) in combination with the second communication flow passage being defined by the outer surface of the hollow shaft.  Further, there does not appear to be any reason why one of ordinary skill in the art would have modified any prior art reference to combine these features, as that would require modification to an existing coolant flow pattern.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Juris (US 2017/0237306 A1) discloses an electric motor comprising an outer flow passage formed between an outer periphery of the stator and an inner periphery of the housing, and a recessed portion on the outer periphery of the stator.
Gauthier et al. (US 2016/0164377 A1) discloses an electric motor comprising a hollow rotation shaft, an outer flow passage formed between an outer periphery of the stator and an inner periphery of the housing, and a first communication flow passage providing communication between an inner flow passage and the outer flow passage.
Greenwald (US 3,060,335) discloses an electrical machine comprising an inner flow passage, and outer flow passage, first and second communication flow passages, but with different inlet/outlet locations than the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834